Martin, J.
The plaintiff, appellant from a judgment against him, on a claim for professional services rendered to the defendants, has drawn our attention to a bill of exceptions, from which it .appears, that the first judge, in answer to a question put to him by one of the jury, as they were moving from the box, said, that it is the duty of an attorney to record in the mortgage office, the judgments which he may obtain for his clients. The defendants did not resist the claim of the plaintiff, by the pleadings, on the allegation of his having neglected to record any judgment of theirs; but the circumstance was, in the argument to the jury, stated as a part of the defence, although no evidence was adduced in this respect. As this answer of the court may have had a tendency to influence the verdict of the jury, we have thought it best, other circumstances tending to induce the belief that the ends of justice would be promoted by a new trial, which was refused below, to remand the case ; without expressing any opinion as to the correctness of the answer given by the judge to the jury.
It is therefore ordered that the judgment be reversed, the verdict set aside, and the case remanded for further proceedings; the defendants and appellees paying the costs of the appeal.